Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The applicant did not response to the previous objection to the specification. In the interview, the examiner pointed out MPEP § 608.01(o) and read portions of it out loud. She specified that this form paragraph says that this is REQUIRED. The same section of the MPEP is cited below. Emphasis has been added. It should be noted that the paragraph below specifies that the terms and phrases used in the claims presented late in prosecution “find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description”. The applicant will not meet this requirement by merely adding the terminology without it being clear what each specific term is referred to. For example, merely adding the term “third subcircuit” without it being clear all of the elements of the third subcircuit will not address the objection to the specification. Also, for example, multiplication by a first and second coefficients must be clear what the multiplication and coefficients are referring to in the specification. 
“Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
The specification should be objected to if it does not provide proper antecedent basis for the claims by using form paragraph 7.44.”

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The applicants have not addressed the objections of the specification of the previous office action. In the present amendment, the applicant has added additional new terminology that was not in the specification. As can be seen by the above section of the MPEP, the applicant is required to amend the description to provide clear support or antecedent basis “provided no new matter is introduced”. In claim 1, the applicant has added the terminology “a first subcircuit”, “a second subcircuit” and “a third subcircuit”. The specification does not use this terminology. It is not abundantly clear what is referred to as these subcircuits. For example, it is not clear what the applicant feels is the third subcircuit since the only elements listed are amplifiers and they ALONE do not provide the functional language (“uses one or more rotations to generate modified first and second polarization signals that have a greater isolation from each other than the first and second polarization signals”). This is discussed in detail in the 112 rejections.  The drawings and specification do not clearly show that the first subcircuit that uses a first set of amplifiers generates a “first output” (each amplifier has an output, which output is the first output?). Likewise, the second subcircuit provides two output signals, not “a second output”. The specification does not have clear antecedent basis for the third subcircuit that generates “modified FIRST and SECOND polarization signals” (not a set of rotated signals). Because of this, it is unclear how the “second set of rotated signals” of claims 2 and 4 relate to the “modified first and second polarization signals”. The specification does not provide support for “amplifiers…uses one or more rotations to generate a greater isolation from each other than the first and second polarization signals” of claim 1. Not only don’t the amplifiers provide this, but the original specification does not teach greater isolation from each other. In claim 5, “To reduce an efficiency of computations of trigonometric weights” is not clearly defined in the specification. The term “efficiency of computations” was not discussed in the . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See MPEP 2173.05(g), seventh paragraph. 
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.

The functional language in claim 1  which says, "uses a second set of amplifiers and, in response to receiving the first and second outputs, uses one or more rotations to generate modified first and second polarization signals that have a greater isolation from each other than the first and second polarization signals" leaves room for ambiguity. It is only stating a problem to be solved or a result to be achieved (italicized). One of ordinary skill in the art would not know from the claim terms what structure is encompassed by the claim, because the amplifiers alone do not provide this functional language as it appears in the claim language. The claim merely claims the second set of amplifiers uses the one or more rotation to generate modified first and second polarization signals that have greater isolation. The amplifiers alone do not provide the functional language. “One of ordinary skill in the art would not know from the claim terms what structure is encompassed by the claim” (since the specification and drawings show that the amplifiers alone do not provide the functional language, as it appears from the claim language). In that there are other elements (summers, shown “plus” signs) that actually provide the functional language, one of ordinary skill in the art would not know whether these are encompassed by the functional language since the claims do not include these. Nor is it clear cut what the scope of the subject matter that is covered by the claim. The claims do not have well defined boundaries (boundaries appear to be amplifiers 406 without the summers/adders, while elements 406 and the summers/adders are actually required to provide the functional language). 
In regard to the first subcircuit of claim 1 that uses a first set of amplifiers to generate a “first output” causes confusion. The first set of amplifiers appear to output four outputs (each amplifier has an output). How do these four output signals relate to the “first output”? Likewise, the second subcircuit provides two output signals. How do these two output signal relate to “a second output”. There clearly is not a “first output” (singular output) from the first set of amplifiers (402, four outputs). Nor is there a “second output” (singular output) from the second subcircuit (which relates to amplifiers elements 404 and have two outputs). The third subcircuit only mentions a second set of amplifiers which read on 406. There are eight outputs from 406. How does this related to the “modified first and second polarization signals”?
without other elements “uses one or more rotations to generate modified first and second polarization signals” or how this provides “a greater isolation from each other than the first and second polarization signals”.  Paragraph 58 merely says, “such as to isolate two polarization streams prior to differential detection”.  The amplifiers alone do not provide this, nor does the specification provide support for “greater isolation from each other than the first and second polarization signals”. It is unclear what the claims mean when they say “modified first and second polarization signals”.  Which signals in figure 7 is this referring to? There are eight signals output from the amplifiers 406. And four signals output from the circuit 704. The eight amplifiers 406 do not by themselves provide “modified first and second polarization signals”, or it is unclear how the eight signals 
In regard to claim 9, see MPEP 2173.05(q). The applicant is attempting to claim a process without setting forth any steps involved in the process. The applicants are claiming “using” amplifiers, but does not provide steps for processing signals. The applicant is reciting a use of amplifiers without any active, positive steps delimiting how this use is actually practiced. This is corrected by claim 13 which provides an actual step of coupling to a third set of amplifiers that performs cross-multiplication. 
In regard to claim 9, “multiplication” by a first and second coefficient by amplifiers is not in the disclosure. Coefficients are not specifically mentioned in the specification. Without clear antecedent basis in the specification, the claims are ambiguous. In regard to claim 10, the specification does not specify “coefficients”. In regard to claim 12, there is no mention in the specification that the first set of 
In regard to claim 16, the claims claim that only signals that are rotated by a first phase angle are used to generate a set of substantially isolated polarization signals. This is misdescriptive since the specification teaches that all elements in figure 4 (704 of figure 7) are used to provide the functional language of “generate a set of substantially isolated polarization signals” (paragraph 58). Without claiming the second set of signals that are input and output from 404 the circuit 704 (which is the same as figure 4), the system will not provide the above functional language. Without the signals, the system will not operate as disclosed. It appears that the applicants are claiming an embodiment that they have not disclosed (one that does not have inputs 422 or amplifiers 404). It appears that these are critical for the invention to operate as disclosed. The specification in no way teaches that the applicants contemplate a device that does not have these elements which would be a separate embodiment. For example, without these elements, there is only one signal input to the adders at the output of 406. Without second inputs to these summers, it does not appear that the outputs 430 would provide the functional language.  In regard to claim 17, the term “scalar” is not in the specification. It is not clear what this is referring to. The connections of claim 20 are claimed so broadly that the claims claim connections that have not been disclosed. This combined with the problem of not claiming the inputs to 404 and elements 404 claim connections in a manner that was not disclosed. The claim also does not claim the embodiment that the applicants have disclosed (one that includes 404). The proposed amendment to claim 20 before the interview shows that there are X and Y polarizations which are not in claim 16 (which specifies that only a first polarization signal is provided).
As discussed previously with regard to claim 16, this can be looked at another way. The scope of the claims are unclear because the claims are missing features that provide the demodulation. For example, there is only a first polarization signal that is generated and utilized by the rest of the claim. particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention” as required by 35 USC 112(b). Without these claimed elements, the invention will not operate as disclosed. The differential demodulation circuit (element 708 of figure 7) would not operate as claimed when only a first polarization signal is provided. There must be a second polarization signal for the claimed invention to operate as disclosed. In regard to claim 17, the term “scalar” is not in the specification. In regard to claim 19, the terms “Cartesian” is not in the specification. Nor does the original specification teach that “a plurality of signal paths representing a Cartesian or Complex Number representation of amplitude and phase of each polarization component”.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the applicant has added the terminology “a first subcircuit”, “a second subcircuit” and “a third subcircuit”. The original specification does not make clear which elements are within the subcircuits. The original specification does not use this terminology and so the specification does not teach how to make and/or use the subcircuits. As discussed above with regard to the third subcircuit, the structure of the third subcircuit is unclear. The only elements listed in the claim of the third subcircuit are amplifiers and they ALONE do not provide the functional language (“uses one or more rotations to generate modified first and second polarization signals that have a greater isolation from each other than the first and second polarization signals”).  Because it is unclear what the “subcircuits” are drawn to, this may be considered “new matter”. In claim 1, the claim says that a third subcircuit that uses a second set of amplifiers “uses one or more rotations to generate modified first and second polarization signals that have a greater isolation from each other than the first and second polarization signals”. The specification (paragraph 58) does not teach that a set of amplifiers “in response to without other elements “uses one or more rotations to generate modified first and second polarization signals” or how this provides “a greater isolation from each other than the first and second polarization signals”.  Paragraph 58 merely says, “such as to isolate two polarization streams prior to differential detection”.   In claim 5, “To reduce an efficiency of computations of trigonometric weights” is not clearly defined in the specification. The term “efficiency of computations” was not discussed in the interview and appears to be “new matter”. In regard to claim 8, claiming that at least one of the first or second subcircuits comprises a set of summing elements is inaccurate. There are only two summing elements and they are only connected to the amplifiers of the first subcircuit. The summers are in no way connected to the second subcircuit (which includes 404) as claimed.

Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited scope based on the teachings in the application, does not reasonably provide enablement for the full scope recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
MPEP 2164.08 states: “The Federal Circuit has repeatedly held that ‘the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  

Claim 16 recites a system comprising an optical circuit that generates a first polarization signal, an analog polarization control circuit that rotates by a first phase angle the first polarization signal to generate a set of rotated signals and uses the set of rotated signals to generate a set of substantially isolated polarization signals that have a second phase angle this is rotated relative to the first phase angle. The claim, however, does not recite the general structure of FIG. 4 which include the elements 404. The application does not appear to teach how to make and use the invention without an elements 404 and their interaction with the other elements.  Therefore, the claim has a scope that includes a system that generates a set of substantially isolated polarization signals while the applicants have not .  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “use” of amplifiers merely recites a use without any active positive steps delimiting how this use is actually practiced. Without any actual steps, there is no method. 
The applicant is attempting to claim a process without setting forth any steps involved in the process. The applicants are claiming “using” amplifiers, but does not provide steps for processing signals. The applicant is reciting a use of amplifiers without any active, positive steps delimiting how this use is actually practiced. This is corrected by claim 13 which provides an actual step of coupling to a third set of amplifiers that performs cross-multiplication. 
If a method claim fails to recite steps, it should be rejected under 101 and 112(b). See MPEP 2173.05(q).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	There appear to be double patenting issues with patent 10,735,104 since the inventions are drawn to the same invention. The terminology of the present claims that do not coincide with the 

Response to Arguments
Applicant's arguments filed 11-16-2021 have been fully considered but they are not persuasive. The terminal disclaimer has overcome the double patenting rejection. 
The applicant has not addressed the objections to the specification. Instead, more elements that do not have antecedent basis in the specification have been added to claim 1. Because there are issues with antecedent basis in the specification, there are 112(a) and 112(b) issues. In addition, there may be double patenting issues based on amendments and arguments. 
Conclusion


The scope of the claims is unclear as discussed above.  As a result, a meaningful formulation of art rejections cannot be done at this time.  See MPEP 2173.06 II, 2nd paragraph:
… where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. … a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 
See also Ex Parte Timothy J.O. Catlin and Kevin T. Rowney, the appeal of 09/167,315, Appeal No. 2007-3072, decided Feb. 3, 2009, page 12:
… A rejection of a claim, which is so indefinite that "considerable speculation as to meaning of the terms employed and assumptions as to the scope of such claims" is needed, is likely imprudent. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (holding that the examiner and the board were wrong in relying on what at best were speculative assumptions as to the meaning of the claims and basing a rejection under 35 U.S.C. §103 thereon.) … 
(https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/prec/fd073072.pdf).

	
	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LESLIE C PASCAL/Primary Examiner
Art Unit 2883